ACCEPTED
                                                                                    03-14-00516-CR
                                                                                            6623582
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/24/2015 2:22:27 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            NO. 03-14-00516-CR

MARK ANTHONY SERRANO                            IN THE            FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                              THIRD COURT8/24/2015
                                                              OF APPEALS
                                                                     2:22:27 PM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                              AUSTIN, TEXAS      Clerk


     STATE'S THIRD MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:
       NOW COMES the State of Texas, Appellee in the above entitled and
numbered cause and files this Motion for Extension of Time to File
Appellee's Brief, and in support thereof would show the Court the following:
                                         I.
       Appellant was found guilty of Theft Over $20,000, a Third Degree
felony enhanced as a Habitual Offender, and the Jury assessed punishment
at 25 years confinement in the Texas Department of Criminal Justice on
June 19, 2014.      Appellant filed Notice of Appeal on August 20, 2014.
Appellant's brief was filed on April 22, 2015. Appellant’s amended brief was
filed on May 12, 2015. The State's brief is currently due on August 24, 2015.
                                         II.
       The State has requested two previous extensions in this case.
                                         III.
       The State requests this extension of time due to the following: Counsel
for the State has been preparing for jury trial on a Aggravated Assault with a
Deadly Weapon, enhanced as a Habitual Offender, in State v. James Ray
Parker, Cause Number B-13-0458-SA, which originally began on July 20,
2015, was continued due to unforeseen circumstances on the morning of
trial, and was actually tried from August 17, 2015 to August 20, 2015.
Additionally, Counsel for the State has been involved in prosecution of cases
including contested hearings, pretrial hearings, grand jury presentation,
negotiations with opposing counsel, guilty pleas and other hearings in
numerous additional pending felony cases.
      WHEREFORE, The Attorney for the State requests an extension of
time to August 28, 2015, in which to file State's Brief.
                                                  Respectfully submitted,



                                                  _______________________
                                                  John Best
                                                  Assistant District Attorney
                                                  51st Judicial District
                                                  124 W. Beauregard, Suite B
                                                  San Angelo, TX 76903
                                                  (325) 659-6583
                                                  State Bar No. 00796203

      SWORN TO AND SUBSCRIBED before me by the said John Best,
this 24th day of August, A. D. 2015.



                                                  _______________________
                                                  Notary Public
                                                  State of Texas
                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellee's Brief was this 24th day of August, 2015,
delivered to Randol Stout, at rls2700@gmail.com, Attorney for Appellant,
through e-file.txcourts.gov.               .
_______________________
John Best